Defendant’s challenge to the sufficiency of the evidence is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we find that the verdict was supported by legally sufficient evidence. We also find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The totality of defendant’s conduct supports the conclusion that defendant intended to harass, annoy or alarm the arresting officer, irrespective of whether he also intended to resist arrest (see People v Rivera, 78 AD3d 578 [2010], lv denied 16 NY3d 745 [2011]). Concur— Saxe, J.E, Sweeny, Moskowitz, Manzanet-Daniels and Román, JJ.